DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 01/15/2021 is acknowledged.  Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected, there being no allowable generic or linking claim

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 09/02/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0107976 application as required by 37 CFR 1.55.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005034180 to Matsushita Electric (“Matsushita”, and note attached translation).
Regarding claim 1, Matsushita teaches a method of controlling wash timing of a washer placed in a user space when a user is absent (translation, abstract), the method comprising: determining to perform a wash (translation, page 2, para beginning “Next, the user”); calculating a required time for the wash (translation, page 2, para beginning “Each position detector”); predicting a return time of the user 
Matsushita discloses that it was conventional to set a target termination of the wash corresponding to the return time (translation, page 2, para beginning “Next, the user”), but does not explicitly teach determining a start time of the wash to terminate the wash corresponding to the return time.  When desiring the termination of the wash to correspond to the return time, as was known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Matsushita method wherein determining a start time of the wash to terminate the wash corresponds to the return time with predictable results.
Regarding claim 2, Matsushita does not explicitly teach the method wherein the wash is determined to be performed when an amount of laundry in the washer is a preset threshold or more.  However, since performing a wash when the amount of laundry in the washer is too little risks waste of energy, water, detergent, etc., the skilled artisan would have found it obvious to modify the Matsushita method wherein the wash is determined to be performed when an amount of laundry in the washer is a preset threshold or more, at least above zero, with a reasonable expectation of success, in order to inhibit waste.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005034180 to Matsushita Electric (“Matsushita”, and note attached translation) in view of US 2012/0312055 to Fagstad et al. (“Fagstad”).
Regarding claim 3, Matsushita does not explicitly teach the method wherein calculating the required wash time includes: determining the amount of laundry; obtaining laundry classification information for the laundry; and calculating the required wash time by learning the weight of the laundry and the laundry classification information.  It was known in the art to calculate wash times .

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are: JP 2005034180 to Matsushita Electric and US 2012/0312055 to Fagstad et al.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein predicting the return time includes: comparing the required wash time with a required return time; and predicting the return time by learning accumulated return times when the required wash time is longer than the required return time, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714